Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggest all the claimed limitation, especially the limitation of constructing an untrained model comprising a graph neural network 4(GNN), a first artificial feed-forward neural network (ANN), and a second ANN;  5training the untrained model to obtain a trained model by:  6training the first ANN using at least IP addresses of destination 7nodes in the network, 8training the GNN using at least an adjacency matrix of the network 9and initial node features computed using the IP addresses of destination 10nodes in the network, and  11training the second ANN by combining the output of the first ANN 12and an output of the GNN using an attention mechanism; and  13using the trained model to predict the output port for the destination IP 14address, wherein using the trained model comprises executing the first ANN, the 15attention mechanism, and the second ANN.  Although the prior arts disclosed to utilized training models in neural networks, the prior arts do not teach to train the models using IP addresses of destination nodes and adjacency matrix of the network and using the trained model to predict output port for the destination IP address.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matlick et al, US 2021/0073661
Kothuvatiparambil, US 2021/0019611
Lie et al, US 2020/0380344
Guttmann, US 2019/0294999
Abdelaziz et al, US 2018/0189634
Cruz Mota et al, US 9,563,854
Vasseur et al, US 2015/0193694
Sankar et al, WO 2020/068831 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
February 17, 2022